Per Curiam.
The City of Detroit, Department of Street Railways, appeals a jury verdict of $750 in favor of Ora L. Sanders.. Mrs. Sanders suffered injuries when she sat on a pin or pin-like strand of metal imbedded in a seat on one of the defendant’s buses. "When observed after the accident the pin was sticking straight up about 2 inches • from the top surface of the seat. The thickest part of the seat’s cushion is 2-1/2 inches thick. Shortly before Mrs. Sanders boarded the bus it had completed a turn-around layover during which, the driver testified, he had inspected the seats and found no foreign object. Five or 6 passengers had boarded before Mrs. Sanders.
On appeal the defendant argues that an instruction to the jury, objected to prior to retirement of the jury to consider its verdict, was incorrect. The instruction was based on language used by the Court in Durfey v. Milligan (1933), 265 Mich 97, 100, and the giving of the instruction was not error. See, also, Bolton v. City of Detroit (1968), 10 Mich App 589. Another objection to the instructions urged on this appeal was not timely raised and will not be considered. Nor will we consider the question: “Did the trial court err in denying defendant-appellant’s motion for' a new trial?”, no argument whatsoever, factual or legal, having been stated in appel*648lant’s brief in support of its proposed “Yes” answer to that question.
Affirmed. Costs to appellee.
Levin, P. J., and Holbrook and Beer, JJ., concurred.